[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14099
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:17-cv-00488-KOB-SGC



FREDDIE WILSON,

                                                       Petitioner - Appellant,

                                      versus

WARDEN,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                                    Respondents - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 10, 2018)

Before WILLIAM PRYOR, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:
        Freddie Wilson, a federal prisoner, appeals pro se the dismissal of his

petition for writ of habeas corpus, 28 U.S.C. § 2241, for lack of jurisdiction.

Wilson argues that his counsel on direct appeal was ineffective and that his

sentence is unlawful. We affirm.

        A federal prisoner may collaterally attack his sentence by filing a motion to

vacate it, 28 U.S.C. § 2255(a). But the saving clause of section 2255(e) permits a

federal prisoner to file a petition for a writ of habeas corpus only when “the

remedy by motion is inadequate or ineffective to test the legality of his detention.”

See 28 U.S.C. § 2255(e). We review de novo whether a federal prisoner may file a

petition for a writ of habeas corpus under the saving clause of section 2255(e).

McCarthan v. Dir. Of Goodwill Induc.-Suncoast, 851 F.3d 1076, 1081 (11th Cir.

2017) (en banc).

        The district court did not err in dismissing Wilson’s petition, which alleged

grounds for relief that he could have raised—and, in fact, did raise—in a motion to

vacate his sentence under section 2255(a). That remedy was neither inadequate nor

ineffective to test the legality of his sentence. And the bar of second or successive

motions, 28 U.S.C. § 2225(h), does not make a motion to vacate inadequate or

ineffective under the saving clause of section 2255(e). McCarthan, 851 F.3d at

1092.

        AFFIRMED.


                                           2